DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 396-413 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Azevedo et al (2018/0053405)
Regarding applicant claim 396, de Azevedo discloses a system for traffic management of road users in an area of interest, the system comprising: 
at least one sensor configured to detect information on road users in the area of interest ([0046] “small cameras or other sensors may be coupled to small single-board computers that are placed above doors of public buses to allow capturing image sequences”); 
at least one processor configured to: receive the detected information from the at least one sensor ([0046] “single board computers SBCs”); 
location, speed and direction of each of said road users ([0046] “with such data, public transportation systems may detect peaks; overcrowded buses, routes and stops; underutilized buses, routes and stops”); and 
based on the determined at least one of location, speed and direction and on a set of traffic management rules, generate and selectively send a control signal to at least one of said road users ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”).
	Regarding applicant claim 397, de Azevedo discloses wherein at least one of said road users comprises some of said road users ([0046] “with such data, public transportation systems may detect peaks; overcrowded buses, routes and stops; underutilized buses, routes and stops”).
	Regarding applicant claim 398, de Azevedo discloses wherein the control signal comprises direct traffic management action ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”).
	Regarding applicant claim 399, de Azevedo discloses wherein the control signal is selected from the group of control signals consisting of: stop, slow down, accelerate, turn, a collision prevention action, a warning, drive at certain speed, drive at certain lane, change lane ([0046] “enabling action to be taken in real-time e.g., reducing bus 
	Regarding applicant claim 400, de Azevedo discloses wherein said at least one processor is further configured, based on a set of traffic management rules, to generate and selectively send a different control signal to at least one other road user of said road users ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”; [0054]; [0059]-[0060]).
	Regarding applicant claim 401, de Azevedo discloses wherein the road users are selected from the group consisting of wheeled motor vehicles, autonomous vehicles, cyclists with wearable devices, pedestrians with smartphones ([0031] “that utilizes vehicles e.g., automobiles, buses, trucks… human-operated vehicles, autonomous and/or remote controlled vehicles”; [0048] “various sensors may always be in range of the Mobile AP… a sensor mounted to another vehicle, a drone-mounted sensor, a pedestrian-mounted sensor, etc.”).
	Regarding applicant claim 402, de Azevedo discloses wherein said at least one sensor is selected from the group of sensors consisting of: electromagnetic sensors, image capturing sensors, light sensors, receivers configured to detect electromagnetic emissions, sensors configured to detect autonomous vehicles in the area of interest ([0031] “that utilizes vehicles e.g., automobiles, buses, trucks… human-operated vehicles, autonomous and/or remote controlled vehicles”; [0048] “various sensors may 


Regarding applicant claim 405, de Azevedo discloses a method for traffic management of road users in an area of interest, the system comprising: 
detecting by at least one sensor, information on road users in the area of interest ([0046] “small cameras or other sensors may be coupled to small single-board computers that are placed above doors of public buses to allow capturing image sequences”); 
receiving by a processor the information from the at least one sensor ([0046] “single board computers SBCs”); 
determining from the detected information at least one of location, speed and direction of each of said road users ([0046] “with such data, public transportation systems may detect peaks; overcrowded buses, routes and stops; underutilized buses, routes and stops”; [0037] “location, motion detection sensors, and a power control subsystem”); and 
based on the determined at least one of location, speed and direction and on a set of traffic management rules, generating and selectively sending a control signal to at least one of said road users ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”).
Regarding applicant claim 406, de Azevedo discloses wherein at least one of said road users comprises some of said road users ([0046] “with such data, public transportation systems may detect peaks; overcrowded buses, routes and stops; underutilized buses, routes and stops”).
	Regarding applicant claim 407, de Azevedo discloses wherein the control signal comprises direct traffic management action ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”).
	Regarding applicant claim 408, de Azevedo discloses wherein the control signal is selected from the group of control signals consisting of: stop, slow down, accelerate, turn, a collision prevention action, a warning, drive at certain speed, drive at certain lane, change lane ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”).
	Regarding applicant claim 409, de Azevedo discloses wherein said at least one processor is further configured, based on a set of traffic management rules, to generate and selectively send a different control signal to at least one other road user of said road users ([0046] “enabling action to be taken in real-time e.g., reducing bus periodicity to decrease fuel costs and CO2 emissions where and when passenger flows are smaller, etc. as well as detecting systematic transportation problems”; [0054]; [0059]-[0060]).
Regarding applicant claim 410, de Azevedo discloses wherein the road users are selected from the group consisting of wheeled motor vehicles, autonomous vehicles, cyclists with wearable devices, pedestrians with smartphones ([0031] “that utilizes vehicles e.g., automobiles, buses, trucks… human-operated vehicles, autonomous and/or remote controlled vehicles”; [0048] “various sensors may always be in range of the Mobile AP… a sensor mounted to another vehicle, a drone-mounted sensor, a pedestrian-mounted sensor, etc.”).
	Regarding applicant claim 411, de Azevedo discloses wherein said at least one sensor is selected from the group of sensors consisting of: electromagnetic sensors, image capturing sensors, light sensors, receivers configured to detect electromagnetic emissions, sensors configured to detect autonomous vehicles in the area of interest ([0031] “that utilizes vehicles e.g., automobiles, buses, trucks… human-operated vehicles, autonomous and/or remote controlled vehicles”; [0048] “various sensors may always be in range of the Mobile AP… a sensor mounted to another vehicle, a drone-mounted sensor, a pedestrian-mounted sensor, etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 403-404, 412-413 are rejected under 35 U.S.C. 103 as being unpatentable over de Azevedo et al. in view of Gallagher et al. (9,965,951)

	Regarding applicant claim 403-404, de Azevedo discloses the system but is silent wherein the at least one processor is configured to predict possible collision between two or more of the road users, and wherein the control signal is a collision avoidance action signal to at least one of said two or more of the road users to avoid the possible collision.
	Gallagher et al. discloses a cognitive traffic signal control (title) that uses traffic signal timing that calculates traffic flow for one or more paths of an intersection.  Gallagher teaches “vehicle sensor 160 is a sensor installed on a vehicle that reports conditions related to the operation of the vehicle e.g., anti-lock brake system, electronic stability control, traction control system, tire pressure, speed, etc., which initiate a vehicle response e.g., automatic braking system, collisions avoidance, anti-lock brake system, electronic stability control, traction control system, etc.” (col. 5, lines 5-43).  It would have been obvious to one of ordinary skill in the art at the time of invention to 

	Regarding applicant claim 412-413, de Azevedo discloses the system but is silent wherein the at least one processor is configured to predict possible collision between two or more of the road users, and wherein the control signal is a collision avoidance action signal to at least one of said two or more of the road users to avoid the possible collision.
	Gallagher et al. discloses a cognitive traffic signal control (title) that uses traffic signal timing that calculates traffic flow for one or more paths of an intersection.  Gallagher teaches “vehicle sensor 160 is a sensor installed on a vehicle that reports conditions related to the operation of the vehicle e.g., anti-lock brake system, electronic stability control, traction control system, tire pressure, speed, etc., which initiate a vehicle response e.g., automatic braking system, collisions avoidance, anti-lock brake system, electronic stability control, traction control system, etc.” (col. 5, lines 5-43).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the processor of de Azevedo to perform such things as predicting collision avoidance between two or more of the road users since sensor/position data of vehicles entering an intersection from vehicles are known features and would have been well within the scope of invention to incorporate such things as collision avoidance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661